MEMORANDUM OPINION
                                        No. 04-11-00698-CV

                         GATES OF CAPERNUM APARTMENTS, L.P.,
                                       Appellant

                                                   v.

                                 BEXAR APPRAISAL DISTRICT,
                                          Appellee

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010-CI-08260
                          Honorable Cathleen M. Stryker, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: July 25, 2012

VACATED AND RENDERED

           This court issued an opinion in this appeal on June 6, 2012. On June 22, 2012, appellant

filed a motion for rehearing, citing the Texas Supreme Court’s decision in AHF Arbors at

Huntsville, I v. Walker County Appraisal Dist., Nos. 10-0683, 10-0714, 2012 WL 2052948 (Tex.

June 8, 2012). On June 27, 2012, this court issued an order requesting a response to the motion

for rehearing from the appellee.
                                                                                 04-11-00698-CV


       On July 16, 2012, the parties filed a joint motion, requesting this court to withdraw our

prior opinion and render a judgment in accordance with the parties’ agreement. The motion is

granted. See TEX. R. APP. P. 42.1(a)(2)(A), 43.2; Caballero v. Heart of Tex. Pizza, L.L.C., 70
S.W.3d 180 (Tex. App.—San Antonio 2001, no pet.). This court’s opinion and judgment dated

June 6, 2012 are withdrawn. The trial court’s judgment is vacated, and judgment is rendered

granting the appellant a section 11.182 tax exemption for tax year 2009. Costs of the appeal are

assessed against the parties who incurred them.

                                                      PER CURIAM




                                                  2